Exhibit 10.4

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is granted this ___
day of _________, 20__ (the “Grant Date”), by PATRICK INDUSTRIES, INC. (the
“Company”), to ______________ (the “Optionee”), pursuant to the Patrick
Industries, Inc. Omnibus Incentive Plan (the “Plan”), as the same may be amended
from time to time. Capitalized terms not otherwise defined herein shall have the
meanings assigned to such terms in the Plan.

 

In consideration of the premises, mutual covenants and agreements herein, the
Company and the Optionee agree as follows:

 

1.     Option Grant. The Company hereby grants to the Optionee an option (the
“Option”) to purchase a total of ______________ (_____) shares of Common Stock
of the Company (“Shares”) on the terms and conditions set forth herein. This
Option shall not constitute an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.     Option Price. The purchase (exercise) price for each Share issuable upon
exercise of this Option shall be $___ per share, being not less than the Fair
Market Value per Share (as determined under the Plan) on the Grant Date.

 

3.     Vesting. Subject to the provisions of paragraphs 4, 5, 6, and 9 hereof,
this Option may be exercised (as described in paragraph 6 hereof) to a maximum
cumulative amount of 33 1/3% of the total Shares from and after the first
anniversary of the Grant Date, as to 66 2/3 % of the total Shares from and after
the second anniversary of the Grant Date, and as to 100% of the total Shares
from and after the third anniversary of the Grant Date. The following schedule
reflects the amounts and vesting dates in accordance with the schedule above:

 

 

Vesting Schedule

Vesting Date

     

Cumulative Percent

33 1/3%

66 2/3%

100%

Cumulative Vested Shares

     

 

Notwithstanding anything to the contrary in this Agreement whether express or
implied, in the event the Optionee’s Termination of Service with the Company or
any Subsidiary, no further vesting (pro rata or otherwise) shall occur from and
after the date of such Termination of Service.

 

4.     Term. Subject to earlier termination as provided in paragraph 5 hereof,
this Option shall terminate, and be of no force or effect after 5:00 p.m.
(Eastern Time), on the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”).

 

5.     Effect of Termination of Service. For purposes of this Agreement, upon
Optionee’s Termination of Service, (x) any then unvested portion of this Option
shall be immediately cancelled and forfeited by the Optionee for no
consideration and (y) any then vested portion of this Option shall terminate and
lapse as follows:

 

(i) In the event of a Termination of Service for any reason other than death,
Disability, Retirement, or Cause, this Option shall lapse on the earlier of (1)
the last day of the ninety (90) day period beginning on the date of such
Termination of Service or (2) the Expiration Date.

 

 
-1-

--------------------------------------------------------------------------------

 

 

(ii) In the event of a Termination of Service by reason of Optionee’s death,
Disability or Retirement, this Option shall lapse on the earlier of (1) the last
day of the one (1) year period beginning on the date of such Termination of
Service or (2) the Expiration Date. For these purposes, “Retirement” shall mean
a retirement in accordance with any retirement plan then in effect for the
Company or any of its Subsidiaries.

 

(iii) If the Optionee dies during the twelve (12) month period following a
Termination of Service by reason of Disability or Retirement or during the
ninety (90) day period following any other Termination of Service, then
notwithstanding paragraphs 5(i) and 5(ii) above, this Option shall lapse on the
earlier of (1) the last day of the one year period beginning with the date of
Optionee’s death or (2) the Expiration Date.

 

(iv) In the event of a Termination of Service for Cause, this Option shall lapse
immediately upon the effective date of such Termination of Service.

 

6.     Exercise of Option.

 

 

(a)

Subject to the terms and conditions of this Agreement and the Plan, this Option
may be exercised, in whole or in part, to the extent then exercisable, at any
time prior to its expiration as provided in paragraph 4 or 5 hereof. Any such
exercise shall be affected by a written notice delivered to the Secretary of the
Company at its principal executive office, in such form as the Company may
prescribe, and shall be signed by the person or persons so exercising this
Option. Any notice of exercise delivered under this paragraph 6 shall state the
number of Shares in respect of which the Option is being exercised, and shall be
accompanied by full payment for the Shares with respect to which this Option is
exercised (in the manner permitted in paragraph 6(b) hereof). If this Option is
exercised under paragraph 7 hereof following Optionee’s death or Disability by
any person or persons other than the Optionee, then the notice shall be
accompanied by appropriate proof of the right of such person or persons to
exercise this Option.

 

 

(b)

The exercise price of this Option (or portion thereof being exercised) may be
paid (i) in United States dollars in cash or by check; (ii) by having the
Company retain from the Shares otherwise issuable upon exercise of this Option,
a number of Shares having a Fair Market Value equal, as of the date of exercise,
to the exercise price of this Option (a “net-exercise”); (iii) in accordance
with a cashless exercise program established with a securities brokerage firm,
and approved by the Committee; or (iv) by any combination of the foregoing.

 

 

(c)

Exercise of this Option or any portion hereof is expressly conditioned on the
Optionee providing the Company with a payment of the minimum amount of any
federal, state or local taxes required by law to be withheld by the Company as
the result of such exercise. If the Optionee does not make such tax withholding
payment when requested, the Company may refuse to issue any Shares under this
Option until arrangements satisfactory to the Company for such payment have been
made. The Optionee may satisfy his withholding tax obligation by any of the
following means: (i) a direct cash payment to the Company; (ii) unless otherwise
prohibited by law, by authorizing the Company to withhold from cash compensation
otherwise payable to the Optionee (such as Optionee’s base salary); (iii) if
permitted by the Committee in its sole discretion in connection with any such
exercise, by authorizing the Company to withhold from the Shares otherwise
issuable to the Optionee in connection with such exercise that number of Shares
(based on Fair Market Value) that would be necessary to satisfy the minimum
required withholding taxes due upon such exercise; or (iv) by a combination of
the foregoing. For the purpose of calculating the Fair Market Value of any
Shares to be withheld to pay withholding taxes, the relevant measurement date
shall be the date of exercise.

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

(d)

This Option may be exercised only with respect to full shares, and no fractional
Shares shall be issued.

 

7.     Nontransferability. This Option shall not be transferable other than by
will or the laws of descent and distribution, and any permitted transferee shall
take this Option subject to all of the terms hereof. During the lifetime of the
Optionee, this Option may be exercised only by the Optionee or, in the case of
the Optionee’s Disability, by the Optionee’s duly authorized representative.
Following the death of the Optionee, this Option may be exercised only by the
Optionee’s executor, administrator or permitted transferee as provided above.
Without limiting the generality of the foregoing, this Option may not be
assigned, transferred (except as provided above), pledged or hypothecated in any
way, shall not be assignable by operation of law, and shall not be subject to
execution, attachment or similar process, and any attempt to do so shall be
void.

 

8.     Delivery of Certificates.

 

 

(a)

The Company shall not be required to issue or deliver any Shares purchased upon
the exercise of this Option prior to the admission of such Shares to listing on
any stock exchange on which Common Stock of the Company may at that time be
listed. If at any time during the term of this Option the Company shall be
advised by its counsel that the Shares deliverable upon an exercise of this
Option are required to be registered under the Federal Securities Act of 1933 or
any state securities law, or that delivery of such Shares must be accompanied or
preceded by a Prospectus meeting the requirements of such Act, the Company will
use its best efforts to effect such registration or provide such Prospectus not
later than a reasonable time following each exercise of this Option, but
delivery of Shares by the Company may be deferred until such registration is
effected or such Prospectus is available. The Optionee agrees and acknowledges
that this Option may not be exercised unless the foregoing conditions are
satisfied. The Optionee shall have no interest in Shares covered by this Option
unless and until certificates for said Shares are issued.

 

 

(b)

No adjustment shall be made for dividends or other distributions made by the
Company to its shareholders or other rights for which the record date is prior
to the date on which the Optionee is admitted as a shareholder with respect to
Shares that may be issued upon an exercise of this Option. Notwithstanding the
preceding sentence, in the event of an extraordinary cash dividend or
distribution, the Committee shall make appropriate and equitable adjustments to
the remaining number of Shares subject to this Option and/or to the exercise
price hereof as the Committee determines in its sole and reasonable discretion
are necessary to prevent dilution of Optionee’s rights hereunder. The
Committee’s determination with respect to any such adjustments under this
paragraph 8 shall be conclusive and binding on the Optionee.

 

 
-3-

--------------------------------------------------------------------------------

 

 

9.     Adjustment Provisions. If the Company shall at any time change the number
of shares of its Common Stock without new consideration to the Company (such as
by stock dividends or stock splits), the total number of Shares then remaining
subject to purchase hereunder shall be changed in proportion to such change in
issued shares and the option exercise price per share specified in paragraph 2
hereof shall be adjusted so that the total consideration payable to the Company
upon the purchase of all Shares not theretofore purchased shall not be changed.

 

If, during the term of this Option, the Common Stock of the Company shall be
changed into cash, securities, or evidences of indebtedness of another
corporation, other property, or any combination thereof, whether as a result of
reorganization, sale, merger, consolidation, or other similar transaction (a
“Transaction”), the Company shall cause adequate provision to be made whereby
(i) the Optionee shall thereafter be entitled to receive upon the due exercise
of this Option with respect to any Shares then remaining subject to purchase
hereunder, the cash, securities, evidences of indebtedness, other property, or
any combination thereof the Optionee would have been entitled to receive for
Shares acquired through exercise of this Option immediately prior to the
effective date of such Transaction and (ii) if the Optionee’s employment is
terminated without Cause following the Transaction and during the term of this
Option, this Option shall become fully vested and fully exercisable with respect
to any Shares then remaining subject to purchase hereunder for the balance of
the Option term. For these purposes, “Cause” shall have the meaning set forth in
an employment or similar agreement between the Optionee and the Company and, in
the absence of any such employment or similar agreement including a definition
of cause, shall mean (A) commission of an act of dishonesty, fraud, theft, or
embezzlement, (B) substantial failure to perform the duties required by the
Optionee’s employment or other service relationship or if Optionee fails to act
as directed by the Board of Directors, or (C) material negligence or misconduct
in the performance of those duties, all as determined by the Board of Directors
of the Company. If appropriate, the exercise price of the shares or securities
remaining subject to purchase following such Transaction may be adjusted, in
each case in such equitable manner as the Committee may select.

 

If the Board of Directors of the Company determines that the Company is unable
to cause adequate provision to be made to allow the Optionee to continue to
benefit from this Option after the Transaction, this Option shall become fully
vested and cancelled in exchange for a lump sum payment from the Company in an
amount equal to the excess of the then Fair Market Value of the Company’s Common
Stock with respect to any Shares then remaining subject to purchase hereunder as
established in the Transaction over the option exercise price for such remaining
Shares.

 

10.     Subject to the Plan. This Option shall be subject to and governed by all
the terms and conditions of the Plan. A copy of the Plan is available for review
by Optionee upon request to the Company’s Secretary and is hereby incorporated
by reference. In the event of any discrepancy or inconsistency between the terms
and conditions of this Option and of the Plan, the terms and conditions of the
Plan shall control.

 

11.     Code Section 409A. This Option is intended to be exempt from Section
409A of the Code, and the regulations and guidance promulgated thereunder
(“Section 409A”). Notwithstanding the foregoing or any provision of this Option
to the contrary, if any provision of this Option contravenes Section 409A or
could cause the Optionee to incur any tax, interest or penalties under Section
409A, the Committee may, in its sole discretion and without the Optionee’s
consent, modify such provision to comply with, or avoid being subject to,
Section 409A, or to avoid the incurrence of taxes, interest and penalties under
Section 409A.

 

 
-4-

--------------------------------------------------------------------------------

 

 

12.     No Assurance of Continued Employment by the Company. The granting of
this Option is in consideration of the Optionee’s continuing as a Service
Provider to the Company. Notwithstanding the foregoing, nothing in this Option
shall confer upon the Optionee any right to continue as a Service Provider to
the Company, or affect the right of the Company to terminate the Optionee’s
services (subject to the terms of any separate employment or other contract) at
any time in the sole discretion of the Company, with or without cause.

 

13.     Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Option or other matters related to the Plan
by the Committee shall be final and conclusive.

 

14.     Enforceability. This Agreement shall be binding upon the Optionee and
the Optionee’s estate, personal representative and beneficiaries.

 

15.     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Indiana (regardless of the law that
might otherwise govern under applicable Indiana principles of conflict of laws).

 

16.     Amendment. The terms and conditions of this Option may be amended by the
mutual agreement of the Company and the Optionee or such other persons as may
have an interest herein, evidenced in writing.

 

[Signature page follows]

 

 
-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Committee has caused this Option to be executed on the
date first above written.

 

 

 



PATRICK INDUSTRIES, INC. 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 -6-

 